Title: To James Madison from William Eustis, 2 May 1815
From: Eustis, William
To: Madison, James


                    
                        (private)
                        Dear Sir,
                        Boston May 2. 1815.
                    
                    I have thought a suggestion made to me the other day worth communicating on account of its respectable source and because it coincided with my own ideas which had been previously formed. It is that one half the force ordered to the Mediterranean may be sufficient completely to invest and keep in a state of constant blockade the Algerine ports—that after the expiration of a year the blockading squadron might be relieived & thus a succession of ships & officers might be trained & disciplined with one half the expence of the present squadron. Military operations against the works of the enemy are presumed not to form a part of the plan from a general opinion of their inexpediency. If the whole expenditure could consistently with the views of govt be divided between the years 1815 & ’16 instead of being expended wholly in 1815 the progress of the navy would perhaps become more welcome to the public mind & of course to the Congress than if new & large appropriations are required. In a conversation with Bainbridge before the amount of the force was known or that he was to command he expressed a very decided opinion that to shut up his ports for 18 Mo was the only adviseable course respecting the Dey of Algiers.
                    Perceiving that little or nothing will be saved from the appropriations for the war department, knowing, well knowing the ruling passion of our countrymen, I have looked for a million or two to be saved somewhere. It may have influenced my opinion of the Med: squadron: suppose the second squadron, or a part of it should be delayed untill autumn waiting events which may arise from the change which astonished every one. The return of Bonaparte will be ultimately felt in every quarter of the globe—to be gathering up our maritime force and to keep a part of it at least without the reach of the sea robbers may be thought worthy of consideration.
                    The restoration of B. appears to suit all parties here there appears at least a general acquiescence. The morals delivered yesterday from the sacred

desk on the occasion of the washington malevolents were that B would set the world again at war & the Boston merchants would make money.
                    The Congress frigate yet waits for men which may probably arrive in two weeks. Presuming that the late change in France will make no change in the execution of the mission to Holland, we shall unless otherwise instructed embark as soon as she is ready.
                    I have thought it proper to signify to Mad: B. who was to have made one of our party that her going out in a public vessel & appearance as one of my family under circumstances known to exist & under those which may arise, may produce embarrassments to us both. The departure of the mail allows me no more than to express my constant respect
                    
                        
                            William Eustis
                        
                    
                